Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 8/31/2021, Applicant has amended Claims 1, 14 and 22-24, and canceled Claim 21.  
Claims 14-19 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	 Claims 1-4, 20 and 22-24 are under consideration. 

Priority
	The instant application was filed 11/07/2017 and is a continuation of a national stage entry of PCT/US2016/31468 filed 5/9/2016 and claims priority to provisional application 62/158,269, filed 5/7/2015.
However, review of the application No. 62/158,269 did not reveal support for the human UBE3A sequence of SEQ ID NO:12 nor a secretion sequence of SEQ ID NO:9 as per claim 1 and its dependents.  Thus, instant claims are being given the filing date of 5/9/2016.


Withdrawn 35 USC § 112
The prior rejection of Claim 24 under 35 U.S.C. § 112(b) pre-AIA  2nd paragraph as being indefinite is withdrawn in light of Applicant’s arguments that the p. 11, [0054] of the specification as filed provides the average g brain mass of subjects.

Examiner’ comments 
The prior rejections of Claims 1-4, 20 and 22-24 under 35 U.S.C. 103 as well as the obvious double patenting rejections are moot in light of Applicant cancelling claim independent claim 21, and making claim 1 the independent claim.

New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


SEQ ID NO: 8 embodiments
  (GDNF secretion signal)

Claims 1 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Daily et al., (PLoS One, 2011, 6:e27221, p.1-7, see IDS filed 1/19/2018, prior art of recrod), in view of Wakamatsu et al., (GenBank Acc No: AK291405, Direct submission 10/09/2007, p. 1-2), Ildefonso et al., (US 2017/0088593, filed 2/19/2015, prior art of record), Nash et al., (WO2005/084714, filed 3/02/2004, published 9/15/2005, see IDS filed 3/24/2020, prior art of record), and Han et al., (US 6,706,505, patented 3/16/2004, see IDS filed 8/17/2020, prior art of record)

In regard to the preamble of claim 1, Daily et al. (2011) teaches a composition comprising a therapeutically effective amount UBE3A AAV vector effective at expressing the ubiquitin ligase E3A gene product E6-AP in cerebral cells in a subject with UBE3A deficiency such as Angelman syndrome (Abstract, p. 6, Materials & Methods, 4th para.). Specifically, Daily teaches a therapeutically effective amount is 1.5x1012 genomes/mL (p. 6, Materials & Methods, 4th para.). 
AAV vector elements of claim 1, Daily teaches:
a transcription initiation sequence comprising a promoter (p. 6, Vector Construction); and
a mouse UBE3a sequence disposed downstream of the transcription initiation sequence.
However, in regard to claim 1(ii), Daily et al. are silent with respect to a human UBE3A sequence of SEQ ID NO: 12.
In regard to claim 1(ii), Wakamatsu teaches a human UBE3A sequence of GenBank accession no: AK292514.1, which is 100% identical to SEQ ID NO: 12 (see SCORE search 11/24/2021, rge.file, result #1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the UBE3A vector comprising the mouse UBE3A sequence as suggested by Daily et al. and substitute the mouse UBE3A sequence for the human UBE3A sequence as taught by Wakamatsu with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Daily because Angelman syndrome (AS) is a genetic disorder in humans and the mouse model of AS indicates that therapeutic intervention is possible in human patients (p. 1, Abstract & Introduction). Furthermore, it would have been obvious to choose a known and publically available sequence for the human UBE3A gene since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07). In addition, it would have been obvious to choose the human UBE3A sequence of GenBank Acc# AK292514 because there are only three variants of UBE3A 
However, in regard to claim 1(iii), although Daily teaches that the UBE3A AAV vector has limited expression in the brain and does not allow E6-AP expression in other cerebral cells such as in the cerebellum (p. 2, Results, 3rd para., see also Discussion, last para.), they are silent with respect to (iii) a secretion signal of glial derived neurotrophic factor (GDNF).
	In regard to claim 1(iii), Ildefonso teaches a fusion protein comprising the GDNF signal sequence of MKLWDVVAVCLVLLHTASA added to the N-terminus ([0072, 0074, 0078], see p. 9, Table 1), which is identical to the amino acid encoded by SEQ ID NO: 8.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the UBE3A vector as suggested by Dailey et al. and combine the secretion signal as taught by Ildefonso with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Ildefonso because the secretion signal improved secretion of the attached protein [0074]. Furthermore, Han et al. (2004) teaches that combining an E3 ubiquitin ligase with a heterologous signal sequence would have been obvious so as to improve secretion from the transfected neurons (col 25, last para., col 26, 1st para.). Specifically, Han teaches that it would have been obvious to combine a secretion signal so that transfected cells are capable of synthesizing and secreting E3A so as to augment its expression levels in vivo (co 55, 3rd para.). Furthermore, since Daily is directed to a 
	However, in regard to claim 1(iii), Daily et al. are silent to the GDNF signal sequence of MKLWDVVAVCLVLLHTASA encoded by the nucleic acid of SEQ ID NO: 8.
In regard to claim 1(iii), Nash teaches the secretion sequence of SEQ ID NO: 8 (see SCORE report 03/11/2020, rng.file, result #3). Specifically, Nash uses the secretion sequence of SEQ ID NO:8 for overexpression of a heterologous protein in cerebral cells (p. 51-52, Example 2 of Nash).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the UBE3A vector with the GDNF secretion signal peptide as suggested by Daily et al. and substitute the secretion nucleic acid sequence of Nash with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Nash because “the signal sequence guiding secretion worked as predicted” (p. 52, 1st para.). Furthermore, the successful cloning and sequencing of the cDNA encoding a known protein is obvious, and thus unpatentable, if (1) there was some suggestion or motivation in the prior art to clone the cDNA (e.g., to place in the vector of Daily), and (2) there was a “reasonable expectation of success,” based on "detailed enabling methodology" in the prior art (e.g., Nash provides the cDNA sequence). Ex parte Kubin, 83 U.S.P.Q.2d (BNA) 1410 (B.P.A.I. 2007), aff'd, 561 F.3d 1351 (Fed. Cir. 2009).
However, in regard to claim 1(iv), Daily et al. are silent with respect to the UBE3A vector further comprising an uptake sequence.
AAV vector (col 56, 2nd para.). Furthermore, as stated supra, Han teaches the vector comprises a secretion sequence (col 23, lines 59-60., col 25, last para., col 26, 1st para., col 30, lines 49-50). 
In regard to claim 1 (vi), Han teaches a vector comprising a ubiquitin ligase E3A gene comprising a heterologous uptake signal from the HIV TAT protein (col 41, last para., to col 42, 2nd para.). Specifically, Han teaches HIV TAT peptide YGRKKRRQRRR (col 41, last para.), which is identical to instant SEQ ID NO: 5.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the UBE3A AAV vector as taught by Daily et al., and combine an uptake sequence as taught by Han with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because Han teaches that the TAT peptide fusion improves internalization (col 42, 2nd para.), thereby allowing all neurons to uptake the fusion protein after secretion. Finally, in regard to the reasonable expectation of success of making and using an UBE3A vector comprising a secretion sequence and uptake sequence for protein delivery to non-transduced cells, Ildefonso et al., (2017) teach a viral vector encoding a transgene that comprises a secretion sequence and uptake sequence, and teaches that these elements in a vector provide considerable advantages in that transduction of such a vector provides continuous delivery of the therapeutic protein and secretion permits a by-stander effect in which infected cells serve as a depot for the production of the transgene [0168].

	Nevertheless with respect to claim 1, as stated supra, Ildefonso teaches a TAT peptide fused to a protein of interest, wherein the TAT peptide is at the 5’ end of the protein. Furthermore in regard to claim 1, Ildefonso explicitly suggests an arrangement of N-terminus-Secretion signal-Cell penetrating peptide-Protein of interest-C-terminus (p. 8, [0072]).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the UBE3A vector as taught by Daily et al. and choose the arrangement of N-terminal GDNF secretion sequence followed by the TAT cell uptake sequence followed by UBE3A as suggested by Ildefonso with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Ildefonso’s arrangement of elements. Furthermore, since the secretion signal is N-terminal, there are only two positions for the TAT peptide (i.e., 5’ or 3’) relative to the UBE3A sequence, thus it would have been well within the prevue of one of ordinary skill to position this TAT peptide for optimal cell uptake. 
Furthermore, as stated supra the secondary reference of Nash uses the GDNF secretion sequence of SEQ ID NO:8 for the secretion of a heterologous protein in a therapeutically effective amount from cerebral cells (p. 51-52, Example 2 of Nash). Thus, the prior art suggests a vector encoding a fusion protein comprising the secretion sequence of GDNF is capable of secreting a therapeutically effective amount of the 
	In regard to claim 22, Daily teaches that the deficiency of UBE3A (alias E6-AP) in cerebral cells underlies the neurological disease Angelman syndrome.
	In regard to claim 23, Daily demonstrates is it capable of expressing E6-AP after injection into the hippocampus (p. 6, Materials & Methods, 4th para.).
	In regard to claim 24, as stated supra, Daily teaches the AAV vector is 1.5x1012 genomes/mL, which relative to a mouse brain of about 0.5 g is at a dose of about  3x1012 genomes/g brain tissue. Note that instant claim recites “about” 2.86x1012 genomes/g brain tissue; however, the specification defines “about” at +15%, so instant claim is made obvious by the genomes/g dose of Daily. Applicant is reminded that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
prima facie obvious in the absence of evidence to the contrary.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/31/2012 are acknowledged.
Applicant argues that Daily fails to disclose or suggest a therapeutically effective amount of the claimed UBE3A AAV vector capable of expressing a secreted E6-AP and rescuing function in non-transduced cerebral cells in a subject with UBE3A deficiency. Furthermore, Dailey et al. fail to teach the human UBE3A sequence of SEQ ID NO:12. Specifically, Applicant argues that although Han discloses two human UBE3A variants, neither is SEQ ID NO:12 or 95% identical. Finally, Applicant argues that Idelfonso and Nash are not directed to UBE3A sequences for secretion or uptake (p. 16-18 of Remarks).
Applicant's arguments have been fully considered but they are not persuasive. 
In response to Applicant's arguments, a 35 U.S.C. § 103(a) based test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In instant case, Daily does suggest a therapeutically effective amount of an UBE3A AAV vector capable of expressing a E6-AP and rescuing function in a subject with UBE3A deficiency such as AS. In fact, Daily explicitly teaches the “use of an adeno-associated virus (AAV) vector to increase neuronal UBE3A expression. These studies show that increasing the levels of E6-AP in the brain using an exogenous vector can improve the cognitive deficits associated with AS” (Abstract). In regard to the modification of the AAV-UBE3A vector of Daily to include a secretion signal and uptake sequence that would allow the rescue of UBE3A function in neighboring non-transduced cerebral cells, Han et al. (2004) teaches that combining an E3 ubiquitin ligase with a heterologous signal sequence would have been obvious so as to improve secretion from the transfected neurons (col 25, last para., col 26, 1st para.). Specifically, Han teaches that it would have been obvious to combine a secretion signal so that transfected cells are capable of synthesizing and secreting E3A so as to augment its expression levels in vivo (co 55, 3rd para.). Furthermore, Han also teaches a TAT uptake sequence for internalization (col 42, 2nd para.), thereby allowing all neurons to uptake the fusion protein after secretion. Finally, Ildefonso et al., (2017) teach a viral vector encoding a transgene that comprises a secretion sequence and uptake sequence, and teaches that these elements in a vector provide considerable advantages in that transduction of such a vector provides continuous delivery of the therapeutic protein and secretion permits a by-stander effect in which infected cells serve as a depot for the production of the transgene [0168]. Thus, there was a reasonable expectation of success in combining the secretion and uptake sequences with the UBE3A gene of Daily such that the E6-AP gene product would be secreted and taken up by neighboring cerebral cells in a by-stander fashion. In regard to Applicant’s arguments that Ildefonso teaches this by-stander effect among neurons is conducted with secretable and cell penetrating Nrf2 protein, one cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, any conclusions of unpredictability have to be made in the context of the particular claims. Applicant’s argument is based on the intended use of the taught composition. Furthermore, the Federal Circuit found that the claims at issue would have been obvious because there had been suggestion in the prior art that the claimed composition would have worked. Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that Applicant’s “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.
	Finally, in regard to Applicant’s arguments regarding SEQ ID NO:12. As stated supra, SEQ ID NO:12 was a known sequence for human UBE3A variant 1, and Daily provides motivation to substitute the human UBE3A sequence for the mouse UBE3A sequence because of the clinical significance. Applicant has provided no evidence that SEQ ID NO:12 is a critical feature of the invention or has unexpected properties over other known human UBE3A sequences; and because the number of published human UbE3A sequence were a finite number at the time of filing, MPEP 2144.08. II. 4(a) states that a genus may be so small that, when considered in light of the totality of the circumstances, “one skilled in [the] art would... envisage each member” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962) (emphasis in original). 

	

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Daily et al., (PLoS One, 2011, 6:e27221, p.1-7, see IDS filed 1/19/2018, prior art of recrod), in view of Wakamatsu et al., (GenBank Acc No: AK291405, Direct submission 10/09/2007, p. 1-2), Ildefonso et al., (US 2017/0088593, filed 2/19/2015, prior art of record), Nash et al., (WO2005/084714, filed 3/02/2004, published 9/15/2005, see IDS filed 3/24/2020, prior art of record), and Han et al., (US 6,706,505, patented 3/16/2004, see IDS filed 8/17/2020, prior art of record), as applied to claim 1, in further view of Mah et al., (Human Gene Ther, 2003, 14:143-152, see IDS filed 1/19/2018)
 
	As stated supra, Daily et al. suggest a UBE3A AAV vector comprising:
a transcription initiation sequence;
the mRNA of a human UBE3A of SEQ ID NO: 12 disposed downstream of the transcription initiation sequence;
a secretion signal disposed downstream of the transcription initiation sequence of SEQ ID NO: 8; and
A cell uptake sequence disposed upstream of UBE3A and downstream of the secretion signal sequence of SEQ ID NO: 5.
	In regard to claims 2 and 3, although Daily teaches the transcription initiation sequence comprises a CMV chicken-beta actin hybrid promoter (p. 6, Vector Construction), they are silent with respect to a CMV chicken-beta actin hybrid promoter and CMV enhancer.
st para.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the UBE3A vector comprising hybrid CMV enhancer chicken-beta actin promoter as taught by Daily et al., and combine the hybrid CMV enhancer chicken-beta actin promoter with a CMV enhancer as taught by Mah with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because Daily explicitly cites Mah as the source of the promoter. Thus, it would have been obvious to turn to the prior art in the same field of endeavor in order to choose a promoter that had already been established as successful in the expression of UBE3A in cerebral cells affected by Angelmen syndrome.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/31/2021 are acknowledged and have been addressed supra.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Daily et al., (PLoS One, 2011, 6:e27221, p.1-7, see IDS filed 1/19/2018, prior art of recrod), in view of Wakamatsu et al., (GenBank Acc No: AK291405, Direct submission 10/09/2007, p. 1-.

	As stated supra, Daily et al., suggest a UBE3A AAV vector comprising:
a transcription initiation sequence;
the mRNA of a human UBE3A of SEQ ID NO: 12 disposed downstream of the transcription initiation sequence;
a secretion signal disposed downstream of the transcription initiation sequence of SEQ ID NO: 8; and
A cell uptake sequence disposed upstream of UBE3A and downstream of the secretion signal sequence of SEQ ID NO: 5.
	However, Daily is silent with respect to (v) a WPRE sequence.
	With respect to claim 4, Garg teaches a vector comprising CMV promoter, transgene, and WPRE (p. 551, Fig. 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the UBE3A vector as taught by Daily et al., and combine the WPRE as taught by Garg with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Garg because the WPRE increases transgene expression due to enhanced mRNA stabilization (p. 551, Introduction, p. 552, Fig. 1). 
prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/31/2021 are acknowledged and have been addressed supra.


SEQ ID NO: 9 embodiments
  (Insulin secretion signal)

Claims 1, 20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Daily et al., (PLoS One, 2011, 6:e27221, p.1-7, see IDS filed 1/19/2018, prior art of record), in view of Wakamatsu et al., (GenBank Acc No: AK291405, Direct submission 10/09/2007, p. 1-2), Haque et al. (US2015/0361148, filed 6/12/2015, with priority to provisional application 62/012,107, filed 6/13/2014, prior art of record), and Han et al., (US 6,706,505, patented 3/16/2004, see IDS filed 8/17/2020, prior art of record) and Ildefonso et al., (US 2017/0088593, filed 2/19/2015, prior art of record)

In regard to the preamble of claim 1, Daily et al. (2011) teaches a composition comprising a therapeutically effective amount UBE3A AAV vector effective at expressing the ubiquitin ligase E3A gene product E6-AP in cerebral cells in a subject with UBE3A deficiency such as Angelman syndrome (Abstract, p. 6, Materials & th para.). Specifically, Daily teaches a therapeutically effective amount is 1.5x1012 genomes/mL (p. 6, Materials & Methods, 4th para.). 
In regard to AAV vector elements of claim 1, Daily teaches:
a transcription initiation sequence comprising a promoter (p. 6, Vector Construction); and
a mouse UBE3a sequence disposed downstream of the transcription initiation sequence.
However, in regard to claim 1(ii), Daily et al. are silent with respect to a human UBE3A sequence of SEQ ID NO: 12.
In regard to claim 1(ii), Wakamatsu teaches a human UBE3A sequence of GenBank accession no: AK292514.1, which is 100% identical to SEQ ID NO: 12 (see SCORE search 11/24/2021, rge.file, result #1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the UBE3A vector comprising the mouse UBE3A sequence as suggested by Daily et al. and substitute the mouse UBE3A sequence for the human UBE3A sequence as taught by Wakamatsu with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Daily because Angelman syndrome (AS) is a genetic disorder in humans and the mouse model of AS indicates that therapeutic intervention is possible in human patients (p. 1, Abstract & Introduction). Furthermore, it would have been obvious to choose a known and publically available sequence for the human UBE3A gene since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 
However, in regard to claim 1(iii), although Daily teaches that the UBE3A AAV vector has limited expression in the brain and does not allow E6-AP expression in other cerebral cells such as in the cerebellum (p. 2, Results, 3rd para., see also Discussion, last para.), they are silent with respect to (iii) an insulin secretion signal.
In regard to claim 1(iii) and 20, Haque teaches vectors encoding amyloid-based fusion proteins comprising the human insulin secretion sequence attached to the N-terminus for the secretion of the fusion proteins from cerebral cells ([0019-022], Examples 3, 4 and 6, see Figs. 11 and 14). Specifically, Haque teaches nucleic acid sequence for the human insulin secretion sequence [0064, 0138-0139, 0159], see Example 2), which corresponds to instant SEQ ID NO: 9 (see SCORE report 4/01/2019, rni file, results #10-16).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the UBE3A vector as suggested by Daily et al. and combine the insulin secretion signal as taught by Haque with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Haque because the insulin secretion signal improved secretion of the attached protein relative to other secretion signals tested  ([0037, 0142], see Fig. 7).  Furthermore, Han et al. (2004) teaches that combining an E3 ubiquitin ligase with a heterologous signal rd para.).  
	However, in regard to claim 1(iv), Daily et al. are silent with respect to the UBE3A vector further comprising an uptake sequence.
As stated supra, Han et al. (2004) teaches a genus of vectors for expressing human orthologs of E3A ubiquitin protein ligases (Abstract). Similar to Daily, Han teaches the vector is an AAV vector (col 56, 2nd para.). Furthermore, as stated supra, Han teaches the vector comprises a secretion sequence (col 23, lines 59-60., col 25, last para., col 26, 1st para., col 30, lines 49-50). 
In regard to claim 1 (vi), Han teaches a vector comprising a ubiquitin ligase E3A gene comprising a heterologous uptake signal from the HIV TAT protein (col 41, last para., to col 42, 2nd para.). Specifically, Han teaches HIV TAT peptide YGRKKRRQRRR (col 41, last para.), which is identical to instant SEQ ID NO: 5.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the UBE3A AAV vector as taught by Daily et al., and combine an uptake sequence as taught by Han with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because Han teaches that the TAT peptide fusion improves internalization (col 42, 2nd para.), thereby allowing all neurons to uptake the fusion protein after secretion. Finally, in regard to the reasonable expectation of success of making and using an UBE3A vector comprising a secretion 
Finally, in regard to claim 1 as per the arrangement of the uptake sequence (iv) being downstream of the secretion sequence (iii) and upstream of the UBE3A transgene (ii), Daily et al. are silent with respect to the TAT peptide at the 5’ end of the UBE3A gene but 3’ to the insulin secretion sequence.
	Nevertheless with respect to claim 1, as stated supra Ildefonso teaches a TAT peptide fused to a protein of interest, wherein the TAT peptide is at the 5’ end of the protein. Furthermore in regard to claim 1, Ildefonso explicitly suggests an arrangement 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the UBE3A vector as taught by Daily et al. and choose the arrangement of N-terminal insulin secretion sequence followed by the TAT cell uptake sequence followed by UBE3A as suggested by Ildefonso with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Ildefonso’s arrangement of elements. Furthermore, since the secretion signal is N-terminal, there are only two positions for the TAT peptide (i.e., 5’ or 3’) relative to the UBE3A sequence, thus it would have been well within the prevue of one of ordinary skill to position this TAT peptide for optimal cell uptake. 
	In regard to claim 22, Daily teaches that the deficiency of UBE3A (alias E6-AP) in cerebral cells underlies the neurological disease Angelman syndrome.
	In regard to claim 23, Daily demonstrates is it capable of expressing E6-AP after injection into the hippocampus (p. 6, Materials & Methods, 4th para.).
	In regard to claim 24, as stated supra, Daily teaches the AAV vector is 1.5x1012 genomes/mL, which relative to a mouse brain of about 0.5 g is at a dose of about  3x1012 genomes/g brain tissue. Note that instant claim recites “about” 2.86x1012 genomes/g brain tissue; however, the specification defines “about” at +15%, so instant claim is made obvious by the genomes/g dose of Daily. Applicant is reminded that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/31/2012 are acknowledged.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Daily et al., (PLoS One, 2011, 6:e27221, p.1-7, see IDS filed 1/19/2018, prior art of recrod), in view of Wakamatsu et al., (GenBank Acc No: AK291405, Direct submission 10/09/2007, p. 1-2), Haque et al. (US2015/0361148, filed 6/12/2015, with priority to provisional application 62/012,107, filed 6/13/2014), and Han et al., (US 6,706,505, patented 3/16/2004, see IDS filed 8/17/2020, prior art of record) and Ildefonso et al., (US 2017/0088593, filed 2/19/2015, prior art of record), as applied to claim 1, in further view of Mah et al., (Human Gene Ther, 2003, 14:143-152, see IDS filed 1/19/2018, prior art of record)

	As stated supra, Daily et al. suggest a UBE3A AAV vector comprising:
a transcription initiation sequence;
the mRNA of a human UBE3A of SEQ ID NO: 12
a secretion signal disposed downstream of the transcription initiation sequence of SEQ ID NO: 9; and
A cell uptake sequence disposed upstream of UBE3A and downstream of the secretion signal sequence of SEQ ID NO: 5.
	In regard to claims 2 and 3, although Daily teaches the transcription initiation sequence comprises a CMV chicken-beta actin hybrid promoter (p. 6, Vector Construction), they are silent with respect to a CMV chicken-beta actin hybrid promoter and CMV enhancer.
	Nevertheless, in regard to claims 2 and 3, Daily cites the work of Mah et al., 2003 for details. In regard to claim 3, Mah teaches that the CMV chicken-beta actin hybrid promoter further comprises a CMV enhancer disposed upstream of the transcriptional initiation site (see p. 144, Materials & Methods, 1st para.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the UBE3A vector comprising hybrid CMV enhancer chicken-beta actin promoter as taught by Daily et al., and combine the hybrid CMV enhancer chicken-beta actin promoter with a CMV enhancer as taught by Mah with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because Daily explicitly cites Mah as the source of the promoter. Thus, it would have been obvious to turn to the prior art in the same field of endeavor in order to choose a promoter that had already been established as successful in the expression of UBE3A in cerebral cells affected by Anglemen syndrome.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/31/2021 are acknowledged and have been addressed supra.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Daily et al., (PLoS One, 2011, 6:e27221, p.1-7, see IDS filed 1/19/2018, prior art of recrod), in view of Wakamatsu et al., (GenBank Acc No: AK291405, Direct submission 10/09/2007, p. 1-2), Haque et al. (US2015/0361148, filed 6/12/2015, with priority to provisional application 62/012,107, filed 6/13/2014), and Han et al., (US 6,706,505, patented 3/16/2004, see IDS filed 8/17/2020, prior art of record) and Ildefonso et al., (US 2017/0088593, filed 2/19/2015, prior art of record), as applied to claim 1, in further view of Garg et al., (J Immuno, 2004, 173:550-558, prior art of record).

	As stated supra, Daily et al. suggest a UBE3A AAV vector comprising:
a transcription initiation sequence;
the mRNA of a human UBE3A of SEQ ID NO: 12 disposed downstream of the transcription initiation sequence;
a secretion signal disposed downstream of the transcription initiation sequence of SEQ ID NO: 9; and
A cell uptake sequence disposed upstream of UBE3A and downstream of the secretion signal sequence of SEQ ID NO: 5.
	However, Daily is silent with respect to (v) a WPRE sequence.

	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the UBE3A vector as taught by Daily et al., and combine the WPRE as taught by Garg with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Garg because the WPRE increases transgene expression due to enhanced mRNA stabilization (p. 551, Introduction, p. 552, Fig. 1). 
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/31/2021 are acknowledged and have been addressed supra.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.